Exhibit 10.2




EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the “Agreement”) is entered into as of
August 8, 2018 (the “Effective Date”) by and between Novan, Inc., a Delaware
corporation with its principal place of business in Durham County, North
Carolina (the “Company”), and G. Kelly Martin, a resident of Southport,
Connecticut (“Executive”). The Company and Executive may be referred to
individually herein as a “party” or collectively as the “parties.”


WITNESSETH:


WHEREAS, Executive has been serving as the Chief Executive Officer of the
Company since June 2017 and as a director on the Company’s Board of Directors
since March 2015;


WHEREAS, Executive has been compensated pursuant to the Company’s Non-Employee
Director Compensation Policy, as amended, for services provided as a director of
the Company’s Board of Directors;


WHEREAS, prior to the Effective Date of this Agreement, Executive has not been
compensated for, nor have the parties established any understanding of a form of
compensation arrangement related to, Executive’s services provided as Chief
Executive Officer of the Company since June 2017;


WHEREAS, the Company now wishes to enter into this Agreement with Executive and
employ Executive as its Chief Executive Officer. Executive desires to accept
such employment with the Company, on the terms described herein, and desires to
continue to serve the Company as a director or executive director through the
end of his current term as a director in 2021; and


WHEREAS, effective as of the Effective Date, the parties desire to enter into
this Agreement which shall supersede any other understandings or agreements
between Executive and the Company;


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, including the employment
of Executive by the Company and the compensation received by Executive from the
Company from time to time, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows.


1.EMPLOYMENT AND TERM. The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment. Executive shall serve as the Company’s
Chief Executive Officer (“CEO”) upon the terms and conditions hereinafter set
forth. Executive’s employment will continue through February 1, 2020 (the
“Employment Term”), unless earlier terminated under Section 5 of this Agreement.
Upon the expiration of the Employment Term, Executive’s employment will end,
unless the parties have agreed otherwise in writing. This Agreement will remain
in effect until all obligations hereunder have been fulfilled (the “Agreement
Term”).


2.DUTIES; EXCLUSIVE SERVICE.


(a)During the Agreement Term, Executive shall faithfully discharge his
responsibilities and perform all duties prescribed to him by the Board of
Directors (the “Board”) of the Company, as well as any duties as are set forth
in the Bylaws of the Company related to Executive’s position. Executive agrees
to comply with all Company policies, standards and regulations now existing or
hereafter promulgated. Executive further agrees to devote all of his working
time and attention to the performance of his duties and responsibilities on
behalf of the Company and in furtherance of its best interests. The parties
agree that Executive may maintain his primary residence in Connecticut during
the Employment Term. Executive agrees to immediately resign from the board of
any company that engages in any business that competes with or represents a
conflict with the business of the Company as determined in accordance with the
Company’s Noncompetition Agreement referenced in Section 4 hereof. Executive
agrees that he will not serve on more than two outside boards without prior
written consent from the Chairman of the Board.
(b)Upon expiration of the Employment Term, Executive shall serve as a
non-employee Executive Director, Vice Chair, or similar role as determined by
the Board until the end of his existing term as a director


Confidential Information    1

--------------------------------------------------------------------------------




which is through the Company’s annual shareholder meeting to be held in 2021.
Executive shall not be entitled to any additional compensation from the Company
for service as a director while employed hereunder. While a member of the Board,
Executive will be permitted to attend all meetings of the Board and executive
sessions thereof, on substantially the same basis as other members of the Board,
except for meetings of independent directors and except as prohibited by
applicable law, listing standards or the Company's corporate governance
guidelines. Notwithstanding the preceding sentence, Executive will not have the
right to attend any portion of a meeting or executive session where the item of
discussion relates to Executive’s employment, including (but not limited to) his
compensation, performance and/or service on the Board.
3.COMPENSATION. Executive’s compensation shall be paid as follows:
(a)Base Salary. Executive shall be paid a base salary at the rate of Forty
Thousand and 00/100 Dollars ($40,000.00) per month (the “Base Salary”) (less
applicable withholdings). The monthly Base Salary shall be payable semi-monthly
in accordance with the Company’s regular payroll practices and procedures.


(b)Signing Bonus. Executive will be paid a signing bonus in the amount of Five
Hundred Sixty Thousand and 00/100 Dollars ($560,000.00) (less applicable
withholdings) to be paid in one lump sum to be paid on the first
administratively possible payroll date following the Effective Date of this
Agreement.


(c)Benefits. During the Employment Term, Executive shall be entitled to
participate in the employee benefit plans, programs and arrangements of the
Company as are provided generally from time to time to all other similarly
situated employees of the Company. All such benefits are subject to the
provisions of their respective plan documents in accordance with their terms and
are subject to amendment or termination by the Company without Executive’s
consent. Except as provided specifically herein, Executive will not be eligible
to participate in the Company’s annual performance bonus or incentive plans or
programs.


(d)Business and Travel Expenses. During the Employment Term, the Company will
pay for, advance, or reimburse Executive for all reasonable expenses incurred by
Executive in the performance of his duties to the Company, provided Executive
complies with the Company’s policies and procedures for reimbursement or advance
of business expenses established by the Company. In addition, the Company will
pay for or reimburse Executive for his extra living and travel expenses
beginning in June, 2017 and associated with the fact that Executive’s primary
residence is in Connecticut (e.g., lodging, rental of apartment, household
furnishings, expenses, car rental, reasonable travel expenses for family, etc.).
Any such reimbursements will be provided to Executive within thirty (30) days
after Executive provides the Company with appropriate documentation of such
expenses, provided that in no event will reimbursements be provided later than
December 31 of the calendar year following the calendar year in which the
expense was incurred.


(e)Tangible Stockholder Return Plan. Executive shall be granted the right to
earn Bonus Awards under and in accordance with the terms of the Tangible
Stockholder Return Plan (the “TSR Performance Plan”), associated with the First
Share Price Target and, if applicable, the Second Share Price Target.
Executive’s Minimum Bonus Amount for the First Share Price Target of $11.17 per
share under the TSR Performance Plan shall be $5,250,000 (less applicable
withholdings), and Executive’s Minimum Bonus Amount for the Second Share Price
Target of $25.45 per share, if such Bonus Award is made, shall be: (i)
$10,500,000 (less applicable withholdings) if Executive is still in service as
the CEO at the time the Second Share Price Target Bonus Amount is earned, or
(ii) $8,000,000 (less applicable withholdings) if Executive is no longer in
service as CEO but remains a director at the time the Second Share Price Target
Bonus Amount is earned. In order to earn the above-referenced bonuses under the
TSR Performance Plan, the Company must, by March 1, 2022, achieve a First Share
Price Target of an average trading price of $11.17 per share and a Second Share
Price Target of an average trading price of $25.74, each such target measured
over a 30 consecutive trading day period. Executive shall also be eligible for
consideration for a Discretionary Bonus in connection with each Share Price
Target, as applicable. In the event of a termination of employment by the
Company without Cause or by Executive for Good Reason, both as defined herein,
Executive shall continue to participate in the TSR Performance Plan with respect
to any previously established Minimum Bonus Amounts. All capitalized terms used
in this Section 3(e) shall have the meaning given to them in the TSR Performance
Plan.




Confidential Information    2

--------------------------------------------------------------------------------




(f) Stock Appreciation Rights. The Company will grant Executive a contingent
Stock Appreciation Rights (the “SAR Award”) under the Company’s 2016 Incentive
Award Plan (the “2016 Plan”) covering 1.0 million shares of the Company’s Common
Stock pursuant to the Stock Appreciation Right Grant Notice and Stock
Appreciation Right Agreement in substantially the form attached hereto as
Exhibit A. The Exercise Price Per Share for the SAR Award shall be equal to the
greater of: (1) $3.80 per share or (2) the fair market value of a share of the
Company’s Common Stock on the Grant Date. In the event such Exercise Price Per
Share is greater than $3.80, the Company shall pay Executive a cash payment
outside of the 2016 Plan within sixty (60) days of the exercise of the SAR Award
in an amount equal to the difference between (x) the Exercise Price Per Share
and (y) $3.80 multiplied by the Total Number of Shares Subject to SARs. The SAR
Award will provide Executive the right to have applicable withholding taxes
covered through net share settlement with no requirement that Executive
contribute cash to the Company to facilitate its remittance of applicable
withholding taxes. The SAR Award shall be transferrable to Executive’s Permitted
Transferees to the fullest extent permitted under the 2016 Plan and Applicable
Law. This SAR Award shall be considered a contingent award and will be forfeited
if the Company fails to obtain stockholder approval for amendments to the 2016
Incentive Award Plan required to permit the grant of the SAR Award under the
Company’s 2016 Incentive Award Plan. If such stockholder approval of the
amendments required to the 2016 Incentive Award Plan to permit the SAR Award is
not obtained prior to February 1, 2020, the contingent SAR Award shall be
immediately and irrevocably forfeited as of February 1, 2020 and Executive shall
have no rights or interests under the 2016 Incentive Award Plan with respect to
the SAR Award. In such event, the Company shall instead pay Executive the
cash-equivalent value of the amount that would have been due and payable per the
SAR Award, if any, as of February 1, 2020. Such cash equivalent amount shall be
paid outside of the 2016 Incentive Award Plan in substantially equal monthly
installments over an eighteen (18) month period commencing in March 2020. All
capitalized terms used in this Section 3(f) shall have the meaning given to them
in the Stock Appreciation Right Grant Notice and Stock Appreciation Right
Agreement or the 2016 Plan. Separate from the SAR Award, Executive shall have a
right to receive an additional cash payment outside of the 2016 Plan equal to
the cash dividends, if any, that would be paid on 1.0 million shares of the
Company’s Common Stock during the period running from the SAR Award’s Grant Date
through its vesting date; provided, however, that such accrued cash payment
shall not vest in, and be paid to, Executive until the SAR Award vests.


4.RESTRICTIVE COVENANT AGREEMENTS. Executive’s employment under this Agreement
is conditioned upon his contemporaneous execution of the Company’s
Confidentiality and Assignment of Inventions Agreement and the Noncompetition
Agreement (collectively the “Restrictive Covenants Agreements”), and his
continued compliance with such Restrictive Covenants Agreements.


5.TERMINATION. Executive and the Company agree that Executive’s employment with
the Company constitutes “at-will” employment. Executive and the Company
acknowledge that this employment relationship may be terminated at any time,
upon written notice to the other party, with or without Cause or for any or no
cause, at the option either of the Company or Executive. Upon termination of
Executive’s employment hereunder by either party regardless of the cause or
reason, the Company shall pay Executive accrued, unpaid wages through the
termination date. Such final payment, less any withholdings required by law or
properly requested by Executive, shall be made on the next regular payday of the
Company following the termination, in accordance with the Company’s normal
payroll procedures. Except as otherwise provided in Sections 3(e) and 6 of this
Agreement, no other payments, benefits or other remuneration shall be due or
payable to Executive, except such as to which he may otherwise be entitled to by
law such as COBRA continuation rights.


6.SEVERANCE PROVISIONS.


(a)Definitions. For the purposes of this Section 6, the following terms shall be
defined as set out below:


i.“Cause” shall be determined in good faith by the Board (excluding Executive if
then a director) and shall mean:




Confidential Information    3

--------------------------------------------------------------------------------




a.Executive’s conviction of, or plea of no contest to, any crime (whether or not
involving the Company) that constitutes a felony in the jurisdiction in which
Executive is charged, or that involves moral turpitude;


b.Any act of theft, fraud or embezzlement, or any other willful misconduct or
materially dishonest behavior by Executive;


c.Executive’s failure or refusal to perform his reasonably­assigned duties, as
determined by the Board in its reasonable discretion, provided that such failure
or refusal is not corrected as promptly as practicable, and in any event within
ten (10) calendar days after Executive shall have received written notice from
the Company stating the nature of such failure or refusal;


d.Executive’s willful or material violation of any of his obligations contained
in any agreement between Executive and the Company, including but not limited to
Confidentiality and Assignment of Inventions Agreement and Noncompetition
Agreement executed by Executive or material violation of any policies in the
Company’s Employee Handbook; and/or


e.Conduct by Executive that constitutes willful gross neglect or willful gross
misconduct in carrying out his duties under this Agreement that results or that
may result, as determined by the Company, in material harm to the Company,
including harm to its reputation.


ii.“Change In Control” shall have the same meaning given to such term in Section
2.9 of the Company’s 2016 Incentive Award Plan, as amended or restated from time
to time. The Committee shall have sole discretion to determine conclusively
whether a Change in Control has occurred pursuant to the above definition, the
date of the occurrence of such Change in Control and all incidental matters
relating thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.


iii.“Effective Release” is defined as a general release of claims in favor of
the Company in a form reasonably acceptable to the Company’s counsel that is
executed after the Separation Date and within any consideration period required
by applicable law and that is not revoked by Executive within any
legally­prescribed revocation period; provided, however, a release shall not be
considered an Effective Release unless, in addition to the foregoing conditions,
the release is executed and not revoked, and the legally­prescribed revocation
period ends by the sixtieth (60th) day following the Separation Date. Failure to
provide and have in effect an Effective Release within the sixty (60)­day period
following the Separation Date shall result in forfeiture of any benefits
conditioned upon the existence of an Effective Release.


iv.“Good Reason” shall mean a material negative change to Executive in the
service relationship with the Company as a result of one or more of the
following conditions arising without the consent of Executive:


a.A material diminution in Executive’s Base Salary (other than in connection
with an across-the­board reduction in the base salaries of the management­level
employees of the Company);


b.A material diminution in Executive’s authority, duties or responsibilities
under this Agreement; provided however that Executive’s appointment as CEO of a
subsidiary or affiliate of the Company shall not constitute Good Reason
hereunder;


c.A material change in the geographic location at which Executive must perform
services for the Company, not to include regular business travel; or


d.Any other action or inaction that constitutes a material breach of the terms
of this Agreement by the Company.




Confidential Information    4

--------------------------------------------------------------------------------




Notwithstanding the forgoing, “Good Reason” shall not include an event or
condition unless (A) Executive notifies the Company within ninety (90) days of
the initial existence of one of the adverse events described above, (B)
Executive provides the Company with at least thirty (30) days’ written notice of
his intent to resign for Good Reason, and (C) the Company fails to correct the
adverse event within thirty (30) days of such notice.


v.“Separation from Service” shall mean Executive has a “separation from service”
within the meaning of Section 409A of the Code (“Code”) and the regulations and
other interpretative guidance thereunder (“Section 409A”) from the Company and
will not perform any additional services after a certain date for the Company
(or a related entity) or that the level of bona fide services (whether performed
as an employee or as a contractor) will permanently decrease to no more than 20%
of the average level of bona fide services performed by Executive (whether
performed as an employee or as a contractor) over the immediately preceding
36­month period (or, if less, the period Executive has rendered service to the
Company).


vi.“Separation Date” shall mean the date that Executive has a Separation from
Service from the Company.


(b)“Compensation upon Separation without “Cause” or for “Good Reason.” In the
absence of a Change in Control, then upon Separation from Service by the Company
without Cause or by Executive for Good Reason before the expiration of the
Employment Term (excluding a termination of employment upon the expiration of
the Employment Term), conditioned upon the existence of an Effective Release and
Executive’s continued compliance with the Restrictive Covenants Agreements and
the terms thereunder, and subject to Section 7(c), Executive shall be entitled
to, in lieu of any other separation payment or severance benefit:


i.    Immediate vesting as of the Separation Date of the SAR described in
Section 3(f);


ii.    Payment of an amount equal to Three Million Dollars ($3,000,000) (less
applicable withholdings), payable in equal monthly installment payments over the
eighteen (18) month period following the Separation Date, commencing within no
more than sixty (60) days following the Termination Date; provided, however,
that if the 60-day period spans two calendar years, the payments will commence
in the second calendar year, except as provided in Section 7(c) below, with the
first payment to include any installment payments that would have been made had
a delay not occurred; and


iii.    Continued participation in the TSR Performance Plan with respect to
previously established Minimum Bonus Amounts as described in Section 3(e) of
this Agreement


(c)Compensation upon Separation due to Change in Control. Upon Separation from
Service by the Company without Cause or by Executive for Good Reason within
three (3) months before or within twelve (12) months after a Change in Control,
and conditioned upon the existence of an Effective Release and Executive’s
continued compliance with the Restrictive Covenants Agreements and the terms
thereunder, Executive shall be entitled to, in lieu of any other separation
payment or severance benefit (including but not limited to the severance
benefits provided for in Section 6(b) hereof):


i.Immediate vesting as of the Separation Date of the SAR described in Section
3(f);


ii.If the per share consideration for the Change in Control equals at least
$5.00 (subject to revisions for stock splits, etc.), payment of an amount equal
to Three Million Dollars ($3,000,000) (less applicable withholdings), payable in
one lump sum within two-and-a-half months following the Change in control, or
the Separation Date, whichever is later; and


iii.Continued participation in the TSR Performance Plan with respect to
previously established Minimum Bonus Amounts as described in Section 3(e) of
this Agreement in the event of Executive’s Separation from Service within three
(3) months prior to a Change in Control.




Confidential Information    5

--------------------------------------------------------------------------------




(d)Other Separation from Service. Upon Separation from Service of Executive
other than: (i) for Good Reason by Executive; or, (ii) by the Company without
Cause, Executive shall not be entitled to additional compensation under this
Agreement beyond that earned and accrued as of the Separation Date.


7.SECTION 409A.


(a)The parties hereby acknowledge and agree that all benefits or payments
provided by the Company to Executive pursuant to this Agreement are intended
either to be exempt from Section 409A of the Code, or to be in compliance with
Section 409A, and the Agreement shall be interpreted to the greatest extent
possible to be so exempt or in compliance and to incorporate the terms and
conditions required by Section 409A. If there is an ambiguity in the language of
the Agreement, or if Section 409A guidance indicates that a change to the
Agreement is required or desirable to achieve exemption or compliance with
Section 409A, notwithstanding any provision of this Agreement to the contrary,
the Company shall make a good faith effort (without any obligation to do so or
to indemnify Executive for failure to do so) to (i) adopt such amendments to
this Agreement and or adopt such other policies and procedures, including
amendments, policies and procedures with retroactive effect, that the Company
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and to avoid less favorable accounting or tax consequences for
the Company and/or (ii) take such other actions as the Company determines to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Executive or any other individual to
the Company or any of its affiliates, employees or agents.


(b)If any severance or other payments that are required by the Agreement are to
be paid in a series of installment payments, each individual payment in the
series shall be considered a separate payment for purposes of Section 409A. To
the extent that any reimbursement of expenses or in­kind benefits constitutes
“deferred compensation” under Section 409A, such reimbursement or benefit shall
be provided no later than December 31 of the year following the year in which
the expense was incurred. The amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year. The
amount of any in­kind benefits provided in one year shall not affect the amount
of in­kind benefits provided in any other year.


(c)If any severance compensation or other benefit provided to Executive pursuant
to this Agreement that constitutes “nonqualified deferred compensation” within
the meaning of Section 409A is considered to be paid on account of “separation
from service” within the meaning of Section 409A, and Executive is a “specified
employee” within the meaning of Section 409A, no payments of any of such
severance or other benefit shall made for six (6) months plus one (1) day after
the Separation Date (the “New Payment Date”). Amounts payable under this
Agreement shall be deemed not to be “nonqualified deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation § § 1.409A­1(b)(4) (“short­term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Section 409A. The aggregate of any such payments that
would have otherwise been paid during the period between the Separation Date and
the New Payment Date shall be paid to Executive in a lump sum on the New Payment
Date.


8.PARACHUTE PAYMENT LIMITATION. In the event amounts payable under this
Agreement or otherwise are contingent on a Change in Control for purposes of
Section 280G of the Code, and it is determined by a public accounting firm or
legal counsel authorized to practice before the Internal Revenue Service
selected by the Company that any payment or benefit made or provided to
Executive in connection with this Agreement or otherwise (collectively, a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Parachute Tax”), the Payments under this Agreement shall be payable
in full or, if applicable, in such lesser amount which would result in no
portion of such Payments being subject to the Parachute Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Parachute Tax, results in Executive’s receipt, on an
after-tax basis, of the greatest amount of Payments under this Agreement.  If
Payments are reduced pursuant to this paragraph, cash severance payments under
Section 6 shall first be reduced, and the other benefits under this Agreement
shall thereafter be reduced, to the extent necessary so that no portion of the
Payments is subject to the Parachute Tax.


Confidential Information    6

--------------------------------------------------------------------------------






9.NOTICES. Any notice required or permitted hereunder shall be made in writing
(a) either by actual delivery of the notice into the hands of the party thereto
entitled, by messenger, by fax or by over-night delivery service or (b) by the
mailing of the notice in the United States mail, certified or registered mail,
return receipt requested, all postage pre-paid and addressed to the party to
whom the notice is to be given at the party’s respective address set forth
below, or such other address as the parties may from time to time designate by
written notice as herein provided.


If to Executive:            G. Kelly Martin
[***]


With a copy to:
David Zimble
dsz@navonelawgroup.com


If to the Company:        Novan, Inc.
4105 Hopson Road
Morrisville, NC 27560
(Fax) (919) 237¬9212
Attn: Chair of the Board of Directors


The notice shall be deemed to be received, if sent per subsection (a), on the
date of its actual receipt by the party entitled thereto and, if sent per
subsection (b), on the third day after the date of its mailing.


10.RETURN OF COMPANY PROPERTY. Upon Executive’s Separation from Service from the
Company for any reason, Executive shall return to Company all personal property
belonging to Company (“Company Property”) that is in Executive’s possession or
control as of the date of such Separation from Service, including, without
limitation, all records, papers, drawings, notebooks, specifications, marketing
materials, software, reports, proposals, equipment, or any other device,
document or possession, however obtained, whether or not such Company Property
contains confidential information belonging to the Company. Such Company
Property shall be returned in the same condition as when provided to Executive,
reasonable wear and tear excepted.


11.EMPLOYEE REPRESENTATIONS.


(a)Executive represents that his performance of all of the terms of this
Agreement does not and will not breach any arrangement to keep in confidence
information acquired by Executive in confidence or in trust prior to Executive’s
employment by the Company. Executive represents that he has not entered into,
and agrees not to enter into, any agreement either oral or written in conflict
herewith.


(b)Executive understands as part of the consideration for this Agreement and for
Executive’s employment or continued employment by the Company, that Executive
has not brought and will not bring with Executive to the Company, or use in the
performance of Executive’s duties and responsibilities for the Company or
otherwise on its behalf, any materials or documents of a former employer or
other owner which are generally not available to the public, unless Executive
has obtained written authorization from the former employer or other owner for
their possession and use and has provided the Company with a copy thereof.


(c)Executive understands that during his employment for the Company he is not to
breach any obligation of confidentiality that Executive has to a former employer
or any other person or entity and agrees to comply with such understanding.


12.INDEMNIFICATION. Executive agrees to indemnify and hold harmless the Company,
its directors, officers, agents and employees against any liabilities and
expenses, including amounts paid in settlement, incurred by any of them in
connection with any claim by any of Executive’s prior employers that the
termination of Executive’s


Confidential Information    7

--------------------------------------------------------------------------------




employment with such employer, Executive’s employment by the Company, or use of
any skills and knowledge by the Company is a violation of contract or law or
otherwise violates the rights thereof.


13.SEVERABILITY. Executive hereby agrees that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein.


14.WAIVER. Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.


15.AFFILIATES; ASSIGNMENT; BINDING EFFECT. The term “Company” shall also include
any of the Company’s subsidiaries, subdivisions or affiliates. The Company shall
have the right to assign this Agreement to its successors and assigns, and all
covenants and agreements hereunder shall inure to the benefit of and be
enforceable by said successors or assigns. Executive may not assign any of his
rights or delegate any of his duties under this Agreement. This Agreement shall
be binding upon and shall inure to the benefit of each of the parties hereto,
and to their respective heirs, representatives, successors and permitted
assigns.
 
16.ENTIRE AGREEMENT. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) are
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, any prior offer letters, or any term sheets). The parties
hereto further intend that this Agreement shall constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative or other legal proceeding to vary
the terms of this Agreement. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing and signed by each of the parties hereto.


17.GOVERNING LAW; VENUE. This Agreement shall be construed, interpreted, and
governed in accordance with and by North Carolina law and the applicable
provisions of federal law (“Applicable Federal Law”). Any and all claims,
controversies, and causes of action arising out of or relating to this
Agreement, whether sounding in contract, tort, or statute, shall be governed by
the laws of the state of North Carolina, including its statutes of limitations,
except for Applicable Federal Law, without giving effect to any North Carolina
conflict-of-laws rule that would result in the application of the laws of a
different jurisdiction. Both Executive and the Company acknowledge and agree
that the state or federal courts located in North Carolina have personal
jurisdiction over them and over any dispute arising under this Agreement, and
both Executive and the Company irrevocably consent to the jurisdiction of such
courts.


18.COUNTERPARTS. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one agreement. Counterparts may be transmitted and/or signed by facsimile or
electronic mail. The effectiveness of any such documents and signatures shall
have the same force and effect as manually signed originals and shall be binding
on the parties to the same extent as a manually signed original thereof.


[Signature Page Follows]




Confidential Information    8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.




NOVAN, INC.
                                    
/s/ Robert A. Ingram
Robert A. Ingram
Chair, Board of Directors


G. KELLY MARTIN


/s/ G. Kelly Martin


Confidential Information    9